DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Requirement of Restriction
This is a Non-Final Detailed Action in response to amendment filed on 06 June 2022.  The present application claims 1-35, submitted on 06 June 2022 are pending. Applicants’ election of group I containing claims 1-15 with traverse, indicated on 06 June has been acknowledged. 

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-14) in the reply filed on 06 June 2022 is acknowledged.  The traversal is on the ground(s) that the claims are directed to two independent or distinct invention.  This is not found persuasive because the newly amended claims of Group II include structural limitation and method steps that does not require the limitations of Group I to render the claimed invention of Group II inoperable or unable to perform the claimed method steps. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloat (U.S. Pub. No. 2015/0164252).
Regarding claim 1, Sloats discloses (see Figure 1 and Figure 7) a standardized shipping tray (103) for use in am packaging fulfillment system, said standardized shipping tray (103) comprising: a bottom panel (110) that includes raised portions (156; 252; 352) that assist to inhibit rolling of an object within the shipping tray (103) along the bottom panel (110); and at least two flexible side panels (112; 116; 120; 124) that are adapted to fold inward under a force of a wrapping (see Paragraph 0024).
Regarding claim 2, Sloats discloses (see Figure 1 and Figure 7) wherein the standardized shipping tray (103) is formed of a molded material (see Paragraph 0021).
Regarding claim 3, Sloats discloses (see Figure 1 and Figure 7) wherein the standardized shipping tray (103) is formed of a molded cardboard pulp material (see Paragraph 0032).
Regarding claim 4, Sloats discloses (see Figure 1 and Figure 7) wherein the at least two flexible side panels (112; 116; 120; 124) have a height that is no more than about 1/4 of any direct distance across the bottom panel (see Figure 4).
Regarding claim 5, Sloats discloses (see Figure 1 and Figure 7) wherein the at least two flexible side panels (112; 116; 120; 124) are provided as part of four sets of rounded panels (see Figure 4), each set being positioned around one of four sides (112; 116) of the bottom panel (110).
Regarding claim 6, Sloats discloses (see Figure 1 and Figure 7) wherein the flexible side panels (120; 124) are in a generally sinusoidal shape (see Figure 3). 
Regarding claim 7, Sloats discloses (see Figure 1 and Figure 7) wherein each of the flexible side panels (112; 116; 120; 124) includes a retention brace (130, 132, 138, 140) to inhibit any folding of the panel (112; 116; 120; 124) away from an interior of the shipping tray (see Paragraph 0020).
Regarding claim 8, Sloats discloses (see Figure 1 and Figure 7) wherein each of the flexible side panels (112; 116; 120; 124) includes directional bend (130, 132, 138, 140) features that inhibit folding of the panel away from an interior of the shipping tray (see Paragraph 0020).
Regarding claim 9, Sloats discloses (see Figure 1 and Figure 7) wherein the raised portions (156; 252; 352) include an ordered array of bumps (see Paragraph 0021).
Regarding claim 10, Sloats discloses (see Figure 1 and Figure 7) wherein the raised portions (156; 252; 352) includes a non-ordered array of bumps (see Paragraph 0021).
Regarding claim 11, Sloats discloses (see Figure 1 and Figure 7) wherein the raised portions (see Paragraph 0021) include a collection of bumps of varying distances from mutually adjacent bumps (see Paragraph 0021).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sloat (U.S. Pub. No. 2015/0164252) in view of Odhner (U.S. Pub. No. 2019/0361672).
Regarding claims 12 and 13, Sloats discloses all of the elements of the current invention as stated above except for the explicit disclosure of a placement planning system for planning the placement of objects on the shipping tray.
Regarding claim 12 and 13, Odhner discloses a fulfillment system (200) includes a placement planning system (202) for planning the placement of objects into the shipping; wherein the placement planning system (202) accesses placement authority data (206; 208) representative of a placement authority of an object to be placed in the shipping tray (see Paragraph 0083 – Paragraph 0084) , and wherein the planning the placement of objects into the shipping tray is at least in part responsive to the placement authority data (see Paragraph 0099 – Paragraph 0101).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Sloats to incorporate the disclosure of Odhner to include a fulfillment system for planning the placement of objects on a shipping tray. Doing so would enable automate picking and packing objects to be shipped while also promote safety in the vicinity of moving machinery.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731